11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Dequann Deontae Forge,                        * From the 358th District Court
                                                of Ector County
                                                Trial Court No. D-44,150.

Vs. No. 11-17-00030-CR                        * January 10, 2019

The State of Texas,                           * Memorandum Opinion by Wright, S.C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Gray, C.J., sitting by assignment,
                                                and Wright, S.C.J., sitting by
                                                assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.